Citation Nr: 0302489	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for residuals of a laceration injury to the right (major) 
hand with nerve involvement.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1984.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  The RO granted entitlement to 
service connection for status post laceration of the right 
hand with nerve involvement, and assigned a 10 percent 
evaluation effective as of January 2, 1998, the date of 
claim.

By rating action dated in January 1999, the RO granted 
entitlement to an increased evaluation of 30 percent for 
status post laceration of the right hand with nerve 
involvement effective January 2, 1998.

This matter was previously before the Board of Veterans' 
Appeals (Board) in July 2000, at which time it was remanded 
to the RO for additional development and adjudicative action.

In November 2002 the RO granted entitlement to an increased 
evaluation of 40 percent for the status post laceration of 
the right hand with nerve involvement, effective January 2, 
1998.

By letter dated in December 2002, the veteran expressed that 
he was still unsatisfied with the assigned rating evaluation 
for his service-connected disability, and that he wished his 
appeal to proceed.

The case has now been returned to the Board for appellate 
review.


FINDING OF FACT

The status post laceration of the right hand with nerve 
involvement is productive of disablement more closely 
approximating complete paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for an initial increased rating of 60 percent 
for status post laceration of the right hand with nerve 
involvement are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records dated from 
November 1977 to September 1984 discloses that he was noted 
to have sustained an injury to his right hand when he put it 
through a plate glass window.  He underwent repair of the 
laceration, which included nerve and artery repairs.

In November 1998 the RO granted entitlement to service 
connection for status post laceration of the right hand with 
nerve involvement, with assignment of a 10 percent evaluation 
effective as of January 2, 1998, the date the claim was 
originally filed.

A VA examination report dated in September 1998 shows that 
the veteran complained of increased pain and loss of mobility 
in the right hand.  He reported the changes had resulted in a 
diminished work capacity, that his only useful fingers were 
his thumb and forefinger, and that the other three fingers 
did not work well.  He added that he would experience pain in 
the hand during work of 4 to 5 on a scale of 1 to 10.  He 
indicated that he was employed in the freight business and 
that the hand disability affected his work.

Physical examination revealed some evidence of muscle wasting 
which was described as mild.  The little finger was abducted 
at rest.  Opposition of thumb with fingers was within normal 
limits.  There was weakness of finger abduction and 
adduction, which was described as 4/5.  There was also 
weakness of the 4th and 5th fingers.  Reflexes were normal.  
The diagnosis was ulnar neuropathy with wasting and weakness 
of the interossor and finger flexors of the 3rd and 4th 
fingers and right ulnar causalgia.

By rating action dated in January 1999, the RO determined 
that the veteran was entitled to an increased evaluation of 
30 percent for the service-connected status post laceration 
of the right hand with nerve involvement, effective as of 
January 2, 1998.

A VA examination report dated in September 28, 2000, shows 
that the veteran, a right-handed self-employed customer 
service businessman, related that over the last ten years he 
had had progression of symptoms.  He described right hand 
pain and weakness, decreased sensation of the ring, little, 
and part of the middle finger.  He also had decreased 
sensation on the little finger side of his palm.  He had a 
pressure feeling in his left wrist.  He stated that he had 
difficulty typing for prolonged periods of time, and that 
sometimes he could only type for five minutes.  

He had difficulty lifting objects greater than 20 pounds, due 
to pain in his wrist.  He felt his grip was weak.  He would 
take occasional Advil, but was on no other medication. He 
would use no splint, and had not seen a doctor for follow-up 
of his hand laceration for the preceding ten years.  He added 
that he had been self-employed as a businessman in customer 
service and shipping for hotels for two years, and that prior 
to that, he had worked in a freight handling business.

Physical examination revealed decreased sensation over the 
palmar aspect of the little finger, ring finger, and ulnar 
aspect of the middle finger.  Two-point discrimination was 
decreased when tested at 7 mm over these areas.  It was 
intact over the index finger, thumb, and radial side of the 
middle finger.  Grip strength measured with the Jamar 
dynamometer was 30, 30 and 30 on the right side and 65m 65, 
and 65 on the left side.  

There was decreased sensation on the ulnar aspect of the 
palm, and hypersensitivity over the carpal canal and ulnar 
aspect of the wrist on the palmar side.  There was an 8-inch, 
curved, Z-type incision that began from the mid-palmar 
aspect, going along the carpal canal, toward the radial side 
of the wrist, and then back proximally to the ulnar side of 
the wrist, ending approximately 4 inches proximal to the left 
palmar wrist crease.  

There was a positive Tinel's at the carpal tunnel area and 
positive Tinel's at the Guyon's canal area.  There was pain 
with pressure over the area where the ulnar artery was 
usually palpated.  The radial pulse was intact.  The examiner 
was unable to palpate an ulnar pulse.  He was able to make a 
full fist, and able to extend all the fingers.  

Range of motion of all fingers was intact.  Interphalangeal 
joints of ring and little fingers were 0 to 70 degrees; 
proximal interphalangeal joints were 0 to 100 degrees; 
metacarpal phalangeal joint  joints were 20 degrees of 
extension to 95 degrees of flexion.  Wrist range of motion 
was 70 degrees of extension, 70 degrees of flexion, radial 
deviation of 20 degrees, and  ulnar deviation of 30 degrees.  
There was softness with palpating the hypothenar area, but no 
gross atrophy.  There was mild atrophy of the intrinsics.  On 
testing the intrinsic muscle, it was rated 4+/5, difficulty 
crossing the fingers of the index and middle fingers.

There was some weakness of flexion of the ring and little 
fingers, with complaints of pain in the palmar aspect of the 
wrist.  With performing the Phalen's maneuver, there was 
complaint of pain on the ulnar aspect of the wrist.  The rest 
of the upper extremity was intact.  Deep tendon reflexes were 
present and equal at triceps and brachioradialis.  Motor exam 
was intact of the rest of the upper extremity.  The 
impression was status post wrist and hand laceration, with 
repairs of ulnar artery and nerve, with residual weakness of 
the intrinsic muscles and decreased sensation in the ulnar 
nerve pattern; and entrapment neuropathy which appeared to be 
progressive over the last ten years.  The prognosis was fair.

The examiner concluded that the veteran's symptoms were 
consistent with an ulnar nerve injury and an injury to the 
ulnar artery.  There appeared to be progression of symptoms 
involving the ulnar nerve innervated muscles, with weakness 
with prolonged typing and difficulty lifting heavy objects, 
which he was able to do when he was discharged from the 
military.  He had some entrapment neuropathy, and the 
examiner recommended a nerve conduction study.

A VA neurology examination report dated in September 2000, 
shows that the veteran had a traumatic right ulnar neuropathy 
with weakness in the ulnar innervated musculature diffusely 
in the right hand and some weakness of the median innervated 
musculature as well.  He had a right ulnar causalgia with 
tremendous hypersensitivity in this region.  The injury was 
related to the service connected injury.  They were much 
worse than when he had been seen in 1984.

It was noted that the veteran should be seen neurosurgically 
or by a vascular surgeon to determine whether he would need 
further care for what appeared to be a progressive process.  
It was hard to understand how he was worsening but he 
certainly was getting worse and time did not permit 
conduction velocities, electroencephalogram, or other 
evaluations.  He did not have a clear cut thoracic outlet 
problem, although that could produce this kind of change.  A 
cubital tunnel problem developing on the basis of the so-
called double crush syndrome tendencies in patients who had 
nerve injuries to peripheral nerves was certainly something 
to consider, in which case he might well have needed to wear 
an elbow splint or have a transposition of the ulnar nerve at 
the elbow level.  His problem was not stable, but was 
progressing acutely.  

A VA examination report dated in October 2002 shows that the 
veteran reported persisting problems of numbness affecting 
his right 4th and 5th fingers and the hypothenar area of his 
right hand, and loss of movement and strength affecting the 
right 4th and 5th fingers with some associated tissue wasting 
of the right hypothenar area.  The examination report was 
supplemented with three photographs of the veteran's right 
wrist disability.  Physical examination revealed three well 
healed but obvious scars at his wrist consistent with his 
history of the injury and the subsequent surgical repairs.  

At rest, the right hand adopted an abnormal "ulna claw" like 
shape with persisting flexion of the right ring (4th) and 
little (5th) fingers a the MCP joints with full extension of 
the proximal interphalangeal joints of both these fingers. 

The middle (3rd) right finger at rest appeared as a 50 
percent "claw" with 30 degrees of flexion at the MCP joint 
with an additional 20 degrees of flexion at the proximal 
interphalangeal joint and an additional 20 degrees flexion at 
the distal interphalangeal joint.

There was abnormal mild tissue loss of the right hypothenar 
area of the right hand, and normal right wrist active 
movements with full range of wrist flexion and extension, 
abduction and adduction with no clinically apparent loss of 
strength.  There was normal and full range of motion of 
active movements of the right thumb with normal opposition of 
the thumb with no clinically apparent loss of strength.  
There was normal and full range of active movement of the 
right index (2nd) finger with normal flexion and extension at 
the MCP and all interphalangeal joints and normal abduction 
and adduction with no clinically apparent loss of strength.

There were abnormal active movements of the right middle 
(3rd) right finger with loss of the last 10 degrees of 
flexion at the MCP joint, a loss of the last 20 degrees of 
flexion at the proximal interphalangeal joint, and a loss of 
almost all flexion at the distal interphalangeal joint.  
There were abnormal active movements of the right ring (4th) 
finger with only 10 degrees of flexion at the MCP joint and 
no flexion possible at the interphalangeal joints.  There 
were abnormal active movements of the right little (5th) 
finger with only 5 degrees of flexion at the MCP joint and no 
flexion possible at the interphalangeal joints.  There was an 
abnormal loss of sensation of the ulna aspect of the right 
hand to light touch and pin prick (numbness) affecting the 
right little (5th) and ulna half of the right ring (4th) 
finger and extending up the hypothenar area of the right hand 
to the ulna area of the right wrist adjacent to the injury 
scars.  An electromyography study and report was reviewed, 
which, in summary confirmed the above clinical findings.

The examiner concluded that the veteran had persisting right 
ulna nerve damage evident from the right wrist at the 
location of the wrist injury scars with a resultant 
persisting loss sensation over the right ulna nerve 
distribution and loss of motor function associated with the 
damage to the right ulna nerve.  

The loss of motor and sensory functions resulted in an 
overall loss of function of the right hand for the veteran in 
that he was said to have (1) Measurable loss of grip 
strength, now approximately only 50 percent of the grip 
strength in his initially non-dominant left hand; (2) He 
could not form an effective fist with his right hand; (3) He 
could not grasp and hold objects with his entire hand but 
must partially grasp and hold using his thumb and index 
finger only; and (4) He could not type or use a keyboard 
effectively using his right 3rd, 4th, and 5th fingers.

As a result of these loss of functions, the veteran could not 
undertake manual labor and was limited in his capacity to 
undertake the office tasks of his present position.  He was 
currently undertaking non-manual labor office work as a 
shipping clerk but had limitations on his written and typed 
or keyboard work tasks.

The veteran reported and demonstrated easy fatigability in 
using his right hand for keyboard work when comparing his 
damaged right and left hands.  While it was said to be beyond 
the qualifications and skills of the examiners to detail the 
resultant impairment in relation to his present position 
arising from these listed disabilities, as this would have 
required a formal work site assessment by an experienced 
occupational therapist, it was apparent that the veteran did 
have persisting work performance problems and limitations 
that the examiners assessed as affecting him to a significant 
level.

With regard to persisting pain problems, it was noted that 
forced passive flexion at the 3rd, 4th, and 5th MCP  joints and 
attempted forced passive extension of the interphalangeal 
joints of these fingers caused him to grimace and report deep 
seated pain.  There was no evidence that any other medical or 
other problem was impacting on the loss functional capacity 
of as detailed above.

By rating action dated in November 2002, the RO determined 
that the veteran was entitled to an increased evaluation of 
40 percent for the service-connected status post laceration 
of the right hand with nerve involvement, effective as of 
January 2, 1998.



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  


Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When the minimum schedular evaluation requires residuals and 
the schedular does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14. (2002).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).


When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

The veteran's service-connected status post laceration of the 
right hand with nerve involvement has been rated as 40 
percent disabling pursuant to Diagnostic Code 8516 which 
provides the rating criteria for paralysis of the ulnar nerve 
of the dominant hand.  

Pursuant to this Code provision, a 30 percent evaluation is 
appropriate when there is moderate incomplete paralysis of 
the ulnar nerve of the major extremity.  A 40 percent is 
appropriate when there is severe incomplete paralysis of the 
ulnar nerve of the major extremity.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.

When there is complete paralysis of the ulnar nerve of the 
major extremity, which is indicated when there is "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
right and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened, 
the maximum 60 percent evaluation is appropriate.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2002).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  




The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  




That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.


The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified as well 
as authorized by him to be obtained.  38 U.S.C.A. § 5103A 
(West Supp. 2002); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Honolulu, Hawaii; the Travmin Bangkok Medical 
Center, Bangkok, Thailand; the Phyathai Hospital, Bangkok, 
Thailand; and from CKHL, MD, FACS, in Honolulu, Hawaii.  The 
treatment records have been obtained from the identified 
medical care providers and have been associated with the 
veteran's claims folder.  The RO has obtained and associated 
with the claims file the medical treatment, diagnostic, and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

A specific notice letter was also sent to the veteran in 
September 2001 advising him of the enactment of the VCAA, and 
advising him to submit additional evidence in support of his 
claim.  He was advised that he could submit additional 
evidence himself or sufficiently identify such evidence.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a Statement of the Case, a Supplemental 
Statement of the Case, a Remand of the Board, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claim, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, the veteran has been afforded the 
benefit of a contemporaneous examinations to directly address 
the current nature and extent of severity of the disability 
at issue.

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Increased Evaluation

The RO has assigned a 40 percent disability evaluation for 
the veteran's residuals of laceration injury to the right 
(major) hand with nerve involvement under Diagnostic Code 
8516, based upon severe incomplete paralysis of the major 
ulnar nerve.  The veteran has asserted that a higher rating 
should be assigned. 

The record reveals that the veteran is right hand dominant 
which is the hand to which he sustained the service-connected 
injury.  As indicated above, a 40 percent evaluation is 
warranted for severe incomplete paralysis of the ulnar nerve 
of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8516, 8616, 8716 (2002).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.

In order for the veteran to warrant a disability evaluation 
greater than the assigned 40 percent, the evidence must 
demonstrate complete paralysis of the ulnar nerve indicated 
by a "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of right and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened. 

The Board is of the opinion that the evidentiary record, for 
the most part the VA examinations on file, reflect a level of 
disablement of the right upper extremity which more closely 
approximates the level of impairment contemplated in the 
maximum 60 percent evaluation for complete paralysis of the 
major ulnar nerve.  The VA examiner has elaborated upper more 
than passing significant impairment of the right hand.  
Clinical findings compatible with "griffin claw" deformity 
or disablement have clearly been recorded.  

The October 2002 VA examination report depicts a profound 
impairment of the right hand reflective of functional loss 
due to pain and while the term has not been explicitly 
utilized, atrophy of various fingers, the overall 
debilitation of which is compatible with a severely limited 
usage.  The Board's application of the criteria under 
38 C.F.R. §§ 4.40, 4.45 to the veteran's right hand 
disability is certainly appropriate and warranted.  With 
application thereof, in view of the evidentiary record, the 
Board finds that the record does in fact support a grant of 
the maximum 60 percent evaluation for the right hand 
disability with application of all pertinent governing 
criteria.

As the Board has determined that an initial evaluation of 60 
percent for the veteran's residuals of laceration injury to 
the right (major) hand with nerve involvement is warranted, 
the increase is to be made effective as of the date of the 
grant of service connection, January 2, 1998, with no need 
for "staged" ratings.  See Fenderson, supra.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Supplemental Statement of the Case dated in November 
2002, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's residuals of laceration 
injury to the right (major) hand with nerve involvement.  
Since this matter has been considered by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2002).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

A review of the record shows that while the veteran's 
residuals of laceration injury to the right (major) hand with 
nerve involvement have resulted in significant impairment, 
there is no marked interference with employment.  The veteran 
has changed occupations and still manages to remain employed.  
Also, there is no evidence of frequent periods of 
hospitalization for treatment of the right hand disability..  

The veteran has indicated that he is currently employed in as 
a shipping clerk, and although he has reported easy 
fatigability in using his right hand for keyboard work, he 
has not shown that he has missed work as a result of this 
disability.  Accordingly, there was no indication that the 
veteran has sustained marked interference with employment as 
a result of manifestations that have not been contemplated by 
the schedular criteria.  

The Board acknowledges the veteran has exhibited pain and 
disablement compatible with complete paralysis, and such 
impairment is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The Board has been unable to identify any factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.  

In short, the veteran's service-connected residuals of 
laceration injury to the right (major) hand with nerve 
involvement does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
of his case to the Under Secretary or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2002).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial increased rating of 60 percent for 
residuals of laceration injury to the right (major) hand with 
nerve involvement is granted, subject to the governing 
criteria applicable to the payment of monetary awards.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

